        Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

                                       :
 UNITED STATES OF AMERICA,             :
                                       :           No. 3:19-cr-64-VLB-11
                  v.                   :
                                       :              August 13, 2020
 BENJAMIN GREGOR                       :
                                       :

         RULING & ORDER ON MOTION FOR COMPASSIONATE RELEASE

                                [ECF NO. 1170]

   Before the Court is Benjamin Gregor’s Motion for Compassionate Release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A). [ECF No. 1170]. Mr. Gregor

seeks compassionate release based on his risk of contracting COVID-19 while

incarcerated at FCI Allenwood and his particularly high risk of a severe illness if

infected. Id. The Government opposes his motion. [ECF No. 1177]. Mr. Gregor

replies. [ECF No. 1189]. The Government has since changed its position to

acknowledge that Mr. Gregor’s medical condition rises to the level of

“extraordinary and compelling reasons” warranting a sentence reduction, but still

maintains that the Court should deny the motion in light of the $ 3553(A) factors

and the danger Mr. Gregor presents. [ECF No. 1226]. Mr. Gregor has filed an update

in which he notes that one inmate has tested positive for COVID-19 and additional

inmates are being tested. [ECF No. 1261]. After considering the briefing, the Court

denies Mr. Gregor’s motion for the reasons set forth below.

   I.     Background

        A. Case Background
            Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 2 of 8



            On July 10, 2019, Mr. Gregor pleaded guilty to conspiracy to distribute and

to possess with intent to distribute 500 grams or more of cocaine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii) and 846. [ECF No. 393].

            On November 6, 2019, this Court sentenced Mr. Gregor to imprisonment of

66 months in prison. [ECF No. 760]. Mr. Gregor has been in custody since February

21, 2019 and he has a release date of October 29, 2023. Id. He is currently

incarcerated at the medium-security camp at FCI Allenwood. Inmate Locator:

Benjamin           Gregor,        17890-014,     Federal         Bureau    of     Prisons,

https://www.bop.gov/inmateloc/.

            B. Mr. Gregor’s Health

            Mr. Gregor is 34. Ibid. Mr. Gregor suffers from sleep apnea, mild asthma,

bipolar disorder, Post Traumatic Stress Disorder and obesity, with a BMI of 30.8.

[ECF No. 1170]; see [ECF No. 1171 (Ex. 2: Medical Records)]. The CDC identifies

people with obesity (“body mass index (BMI) of 30 or higher”) as “at increased risk

of increased risk of severe illness from COVID-19.” People with Certain Medical

Conditions,        Centers      for   Disease   Control    and     Prevention   (June   25,

2020),https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html. The CDC also states that people with moderate to

severe asthma “might be at an increased risk for severe illness from COVID-19.”

Id.

      II.      Legal Standard
          Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 3 of 8



          Under the First Step Act of 2018, federal prisoners may petition courts

directly for reduction of their sentences, and judges may grant such requests if

“extraordinary and compelling reasons” support reduction. See First Step Act of

2018, Section 603(b), Pub. L. 115- 391, 132 Stat. 5194 (2018) (amending 18 U.S.C. §

3582(c)(1)(A)(i)) (“First Step Act”). 18 U.S.C. § 3582(c)(1)(A) now authorizes a court

to modify a term of imprisonment “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). Where this exhaustion requirement is met, a court may reduce the

defendant’s sentence if it finds that “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The Court must also

consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable.” Id. “The defendant bears the burden of showing that she is entitled to

a sentence reduction.” United States v. Gagne, No. 3:18-CR-242 (VLB), 2020 WL

1640152, at *3 (D. Conn. Apr. 2, 2020).

   III.     Analysis

   A. Authority

   Mr. Gregor submitted a request for compassionate release to Warden Howard

on April 29, 2020. [ECF No. 1170-1 (Ex. 1: Warden Response to Inmate Request)].

30 days passed “from the receipt of such a request by the warden of the
       Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 4 of 8



defendant’s facility” to Mr. Gregor’s filing of the motion, and that the Court has

authority to act on this motion. 18 U.S.C. § 3582(c)(1)(A).

   B. “Extraordinary and Compelling Reason”

      At Congress’s direction, the U.S. Sentencing Commission promulgated

guidance on the circumstances constituting “extraordinary and compelling”

reasons. See 28 U.S.C. § 944(t); U.S.S.G. 1B1.13. The U.S. Sentencing Commission

has not updated its guidance since the enactment of the First Step Act. See

U.S.S.G. 1B1.1 (Nov. 1, 2018). The Application Notes to U.S.S.G. § 1B1.13 explain

that a defendant’s medical condition may constitute “extraordinary and

compelling” circumstances when:

      (A) Medical Condition of the Defendant.--
             (i) The defendant is suffering from a terminal illness (i.e., a
             serious and advanced illness with an end of life trajectory). A
             specific prognosis of life expectancy (i.e., a probability of death
             within a specific time period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic lateral sclerosis
             (ALS), end-stage organ disease, and advanced dementia.
      [or]
             (ii) The defendant is--
                   (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive
                   impairment, or
                   (III) experiencing deteriorating physical or mental health
                   because of the aging process,
             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional facility
             and from which he or she is not expected to recover.
         Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 5 of 8



U.S.S.G. 1B1.13, Commentary Application Note 1(A). Any “other” “extraordinary

and compelling reason” may also justify relief. Id. at Commentary Application Note

1(D).

        “[T]he mere existence of COVID-10 in society and the possibility that it might

spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). But this Court and

others have reconized that an inmate’s chronic medical condition that elevates his

risk of becoming seriously ill from COVID-19 according to the CDC may be such an

extraordinary and compelling reason. See United States v. Sanchez, No. 18-CR-

00140-VLB-11, 2020 WL 1933815, at *5 (D. Conn. Apr. 22, 2020) (collecting cases).

        Mr. Gregor has shown that he has such a condition. The parties agree that,

as of February 25, 2020, Mr. Gregor’s BMI is 30.8. [ECF No. 1171 (Ex. 2: Medical

Records)]. This BMI puts Mr. Gregor in the group of people who “are at increased

risk of severe illness from COVID-19” according to the Centers for Disease Control

as a risk factor for severe illness. People with Certain Medical Conditions, Centers

for Disease Control and Prevention (July 30, 2020). However, Mr. Gregor’s higher

risk of a severe illness from COVID-19 is not an extraordinary and compelling

reason if he is at less risk of contracting COVID-19 while incarcerated than he

would be were he released.

        The Court finds Mr. Gregor has not shown that his risk of contracting COVID-

19 is higher at FCI Allenwood, where he is incarcerated, than it would be were he

released to home confinement. Although recommended social distancing and

hygiene precautions are more difficult for inmates to practice in a prison setting,
         Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 6 of 8



see Guidance for Correctional and Detention Facilities, Centers for Disease Control

and Prevention: Coronavirus Disease 2019 (COVID-19) (July 22, 2020),1 such

individual precautions are less urgent if the prison’s precautions have limited the

spread of coronavirus. FCI Allenwood Medium houses 1,062 inmates. Federal

Bureau       of    Prisons,      FCI     Allenwood    Medium,      available      at

https://www.bop.gov/locations/institutions/alm/ (accessed August 13, 2020). As of

the date of this opinion, out of 103 tests completed, there is one pending test and

one positive case at FCI Allenwood Medium, and the Bureau of Prisons is taking

numerous measures to ensure that the coronavirus will not spread.            Federal

Bureau        of      Prisons,         COVID-19      Cases,      available        at

https://www.bop.gov/coronavirus/index.jsp (accessed August 13, 2020). While one

case is more compelling than none, it does not itself demonstrate an outbreak,

especially where an individual has not shown that he could be exposed to the

person who has contracted the virus. In addition, although FCI Allenwood has only

tested 103 inmates, id., Mr. Gregor has not given the Court any positive evidence

to believe that COVID-19 is spreading in the facility. In the absence of such

evidence, the Court cannot find that his risk of contracting COVID-19 is higher at

FCI Allenwood Medium than it would be upon release, and therefore finds that Mr.

Gregor has not shown an extraordinary and compelling reason for his release. See

United States v. Muhammad Shabaz, No. 3:18-CR-170 (VLB), 2020 WL 4381944, at




1Available at: https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html.
       Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 7 of 8



*5 (D. Conn. July 31, 2020) (denying motion for compassionate release by person

who was obese and diabetic where his facility reported no COVID-19 cases).

   C. Danger to the Community

      Additionally, the Court considers the possible danger Mr. Gregor’s release

would pose to the community. The Commission’s policy statement provides for

granting a sentence reduction only if “[t]he defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13(2). The relevant period is between now and October 2023, when

Mr. Gregor would otherwise be released from the Bureau of Prisons. See United

States v. Rivera, No. 3:13-CR-71-1 (VLB), 2020 WL 3186539, at *6 (D. Conn. June 15,

2020) (citing United States v. Hill, No. 3:19-CR-00038 (JAM), 2020 WL 2542725, at *3

(D. Conn. May 19, 2020)).

      As discussed at the Mr. Gregor’s sentencing, Mr. Gregor has an “extensive

criminal history beginning at age 20.” [ECF No. 977 (Nov. 6, 2019 Sentencing Tr.) at

13]. In total, Mr. Gregor has six prior convictions spanning from a 2005 conviction

for assault in the third degree to a 2017 conviction for assault in the third degree.

[ECF No. 680 (Presentence Investigation Report) ¶¶43-50]. Of his six prior

convictions, one conviction his prior federal conviction in 2009, related to a

controlled substance. Id. ¶ 40. The three most recent involve altercations with

women. His 2014 convictions stem from when he assaulted the mother of his

children, whom he strangled and violently attacked. Id. ¶ 41. His 2016

interfering/resisting conviction similarly started with an argument with a woman,

as did his 2017 assault third conviction that involved “domestic issues.” Id. ¶¶ 42-
          Case 3:19-cr-00064-VLB Document 1243 Filed 08/13/20 Page 8 of 8



43. Thus, the defendant’s criminal history evidences that he continues to pose a

danger to the community through his drug distribution, violence, and

unwillingness to control his behavior.

         Further, Mr. Gregor has a pattern of committing serious offenses either while

under supervision or shortly after a period of supervision. As noted by the Court

(Spector, M.J.):


               In addition, the defendant sustained a state conviction for
         assault in 2014 and then violated the terms of his state probation in
         2016 and 2017. Moreover, he committed the instant offense while
         serving a term of state probation. In the past five years, the defendant
         has violated the terms of his federal supervised release and his state
         probation on approximately six different occasions.

         [ECF No. 164]. His criminal history and the instant conviction evidence that

Mr. Gregor presents a danger to the community through his willingness to

distribute narcotics notwithstanding the consequences to others and society. The

Court finds that this is an independent reason to deny his motion for release.

   IV.      Conclusion

For the reasons above, the Court denies Mr. Gregor’s motion for compassionate

release.

                                         IT IS SO ORDERED.

                                         ________/s/______________
                                         Hon. Vanessa L. Bryant
                                         United States District Judge

Dated this day in Hartford, Connecticut: August 13, 2020
